DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.

Disposition of Claims
Claims 1-5 and 7-18 were pending.  Claims 1-11, 15, and 18 have been cancelled.  Amendments to claims 12 and 17 are acknowledged and entered.  New claims 19-22 are acknowledged and entered.  Claims 12-14, 16-17, and 19-22 will be examined on their merits. 
 
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 20200046827 A1, Published 02/13/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 02/26/2021 regarding the previous Office action dated 10/20/2020 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1-5, 8-10, 12, and 15-18 under 35 U.S.C. 101 is withdrawn in light of the amendments to the claims. 
  

Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1-5 and 7-18 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Rejection withdrawn.)  The rejection of Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendments to the claims.

(New rejection – necessitated by amendment.)  Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“Chickenpox” and “Shingles” are infections caused by Varicella Zoster Virus (VZV, or human herpesvirus 3), and are not caused by HSV1 or HSV2 infections as claimed by the instant methods.   Since the antigens used to treat the subject in need thereof are HSV antigens, and the method is intended to treat HSV-1 and HSV-2 infections in a subject, it is unclear how these infections would also be treated as claimed in the instant method.
For at least these reasons, claim 16 is rejected on the grounds of being indefinite. 

	
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claim(s) 1-5, 7-13, and 15-18 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubensky et. al. (US20140127247A1, Pub. 05/08/2014; hereafter “Dubensky”.)  

(New rejection.)  Claim(s) 12-13, 16-17, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubensky et. al. (US20140127247A1, Pub. 05/08/2014; hereafter “Dubensky”) as evidenced by Salvucci et. al. (Salvucci LA, et. al. J Virol. 1995 Feb;69(2):1122-31; hereafter “Salvucci”.)
The claims are interpreted as being drawn to the following:

a) a composition comprising at least one HSV antigen selected from the group consisting of RR1, VP22, gB, VP 16, VP13/14, and VP 11/12; 
b) a composition comprising a combination of a first HSV antigen selected from the group consisting of RR1, RR2, VP22, gB, UL25, VP16, VP13/14, and VP11/12, and at least one additional HSV antigen; 
c) a composition comprising at least one recombinant nucleic acid molecule encoding at least one HSV antigen selected from the group consisting of RR1 VP22 gB, VP16, VP 13/14, and VP11/12; and 
d) a composition comprising at least one recombinant nucleic acid molecule encoding a combination of a first HSV antigen selected from the group consisting of RR1, RR2, VP22, gB, UL25, VP16, VP13/14, and VP11/12, and at least one additional HSV antigen.
Further limitations on the method of claim 12 are wherein the composition is administered as a prime vaccine in a prime and pull treatment regimen (claim 13); wherein the pull treatment of the prime and pull treatment regimen comprises administration of at least one cytokine selected from the group consisting of CXCL9, CXCL10 and CXCL11 (claim 14); wherein the herpesvirus-associated disorder is selected from the group consisting of labial herpes, genital herpes, primary herpes infection with a human alpha-herpesvirus, Bell's palsy, vestibular neuritis, and herpetic neuralgia (claim 16); wherein the subject has an asymptomatic herpesvirus infection (claim 17); wherein the composition comprises a combination of an HSV RR2 antigen and at least one additional HSV antigen (claim 19) wherein the at least one additional HSV antigen is selected from the group consisting of RR1, VP22, gB, UL25, VP16, VP 13/14, and VP11/12 (claim 20); wherein the composition comprises at least one recombinant nucleic acid molecule encoding a combination of an HSV RR2 antigen at least one additional HSV antigen (claim 21) wherein the at least one additional HSV antigen is selected from the group consisting of selected from the group consisting of RR1, VP22, gB, UL25, VP16, VP13/14, and VP11/12 (claim 22).
The Prior Art
instant claim 12), glycoprotein D (gD) antigens (Examples 3-19; reference claim 2), UL26 (VP22; ¶0009][0012][0137]; reference claim 3), UL27 (gB; ¶[0010][0031][0035][0061]; reference claim 1), UL46 (VP11/12, reference claim 4; ¶[0009][0012][0031]), UL47 (VP13/14, ¶[0009][0012][0031][0056-0057][0067][0112][0137]; reference claim 4), and RR2 (UL40) antigens (¶[0009]).  Note that Dubensky teaches UL39 as being ICP10, yet the art teaches HSV UL39 as being ICP6 or RR1 (See e.g. Salvucci at p. 1125, left col., ¶1).  Therefore, Dubensky teaches the use of HSV immunogens RR1, RR2, VP22, gB, UL25, VP13/14, and VP11/12 in compositions wherein the composition would ideally comprise a structural protein (such as VP11/12, RR2, or UL39) and an envelope glycoprotein, such as gB.  Dubensky therefore teaches methods of treatment of HSV-1 and HSV-2 infections (reference claims 46-47; ¶[0011][0028-0030]) utilizing the compositions with the noted antigens, thus anticipating the limitations of instant claims 12 and 19-22.  
Said immunogens may be present in the composition as peptides or nucleic acids that express said peptides (¶[0041-0046]).  Dubensky further teaches that said compositions may comprise adjuvants that stimulate the innate immune system, such as flagellins (¶[0070-0072]).  Activating the innate immune response involves the induction of chemokines and cytokines, and cytokines may be utilized as adjuvants in the compositions noted (¶[0070-0072][0083][0085]; instant claim 13).  Dubensky teaches the compositions would treat genital ulcers caused by HSV-2 (¶[0004-0006][0027][0171]; instant claim 16), and that the treatments could help asymptomatic HSV-2-infected individuals from spreading further viral infections (¶[0006]; instant claim 17).  Dubinsky teaches administration of the compositions to treat HSV infections as a pharmaceutically effective dose, wherein the composition may be administered through a variety of routes to the infected cells, such as intradermal, mucosal, intramuscular, subcutaneous, sublingual, rectal, and vaginal routes (¶[0100-0107]).  
For at least these reasons, Dubensky teaches the limitations of instant claims 12-13, 16-17, and 19-22, and anticipates the instant invention.
Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
Applicant argues that Dubensky does not teach or suggest a method as outlined in instant claim 12.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  As set forth supra, the Office has cited factual information as to why Dubensky still teaches the limitations of instant claims 12-13, 16-17, and 19-22 as presently claimed.  
Therefore, this argument is not persuasive, and the rejection utilizing the teachings of Dubensky has been maintained.

(Rejection withdrawn.)  The rejection of Claim(s) 1-5, 8-10, and 12-18 under 35 U.S.C. 102(a)(1) as being anticipated by Shin et. al. (Shin H, et. al. Nature. 2012;491(7424):463–467; CITED ART OF RECORD; hereafter “Shin”) is withdrawn in light of the amendments to the claims.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim under 35 U.S.C. 103 as being unpatentable over Dubensky as applied to claims 1-13 and 15-18 above, and further in view of Shin et. al. (Shin H, et. al. Nature. 2012;491(7424):463–467; hereafter “Shin”) is withdrawn in light of the amendments to the claims.
 (New rejection.)  Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dubensky as evidenced by Salvucci as applied to claims 12-13, 16-17, and 19-22 above, and further in view of Shin et. al. (Shin H, et. al. Nature. 2012;491(7424):463–467; hereafter “Shin”.)  
The Prior Art
supra.  While Dubensky teaches vaccine compositions comprising HSV-2 antigens of the instant invention, such as gB, RR1, RR2, UL40, and UL25, and the use of adjuvanting compositions to stimulate innate immune responses, Dubensky fails to explicitly teach the use of a “pull” composition delivered to a vaccinated host, wherein said composition comprises one of the chemokines CXCL-9, -10, or -11 as required by instant claim 14.  While Dubensky teaches delivery of chemokines as adjuvanting materials, Dubensky fails to teach these specific chemokines.  
However, the “prime and pull” vaccination regimen that requires a first delivery of HSV-2 viral antigen followed by a delivery of CXCL-9, -10, or -11 chemokine would be an obvious variation of the methods of Dubensky given the teachings of Shen.  Shen teaches that in order to overcome the obstacle of female genital mucosa being a tissue site that inhibits the entry of activated T cells, they developed a vaccine strategy termed 'prime and pull' to establish local tissue-resident memory T cells at a site of potential viral exposure. This approach relied on two steps: conventional parenteral vaccination to elicit systemic T-cell responses (prime), followed by recruitment of activated T cells by means of topical chemokine application to the restrictive genital tract (pull), where such T cells establish a long-term niche and mediate protective immunity. In mice, prime and pull protocol reduces the spread of infectious herpes simplex virus 2 into the sensory neurons and prevents development of clinical disease (entire document; see abstract.)  Shen describes the topical delivery of CXCL9 and CXCL10 to recruit effector T cells to the vagina in the absence of infection to aid in enhancing the efficacy of their vaccine. (p. 463, ¶ bridging cols.)  Thus, given the teachings of Shen, one would find this to be an obvious modification to try in the methods of Dubensky, thus rendering obvious the limitations of instant claim 14.  
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Dubensky in order to recruit activated T cells to the genital mucosa through a prime and pull vaccination regimen, thereby increasing the efficacy of their vaccine compositions at the prime site of viral challenge.  One would have been motivated to do so, given the suggestion by Shen that the method of topically delivering CXCL9 and CXCL10 enhanced the activated T cell recruitment to the genital mucosa.  There would have been a reasonable expectation of success, given the knowledge that such regimens were known in the art specifically in relation to HSV-2 vaccination, as taught by Shen and prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
Applicant argues that Dubensky fails to teach the instant invention and that Shen fails to cure the deficiencies of Dubensky.  For the reasons set forth supra, Dubensky still is considered to teach the “base” invention and the teachings of Shen render obvious the method of a prime-pull vaccination regimen.  Therefore, this argument is not persuasive, and the rejection has been maintained.


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
van Velzen M, et. al. PLoS Pathog. 2013 Aug;9(8):e1003547. Epub 2013 Aug 15.   Teaches administration of ICP6 and VP16 as potential HSV vaccines.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648